Title: From Thomas Jefferson to Gouverneur Morris, 7 November 1792
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia Nov. 7. 1792.

My last to you was of the 15th. of Oct. since which I have recieved your Nos. 1. 2. 3. 5. 6. 7. Tho’ mine went by a conveyance directly to Bordeaux, and may therefore probably get safe to you yet I think it proper, lest it should miscarry, to repeat to you the following paragraph from it. ‘We are informed by the public papers that the late constitution of France, formally notified to us, is suspended, and a new Convention called. During the time of this supension, and while no legitimate government exists, we apprehend that we cannot continue  the payments of our debt to France, because there is no person authorised to recieve it, and to give us an unobjectionable acquittal. You are therefore desired to consider the paiment as suspended until further orders. Should circumstances oblige you to mention this (which it is better to avoid if you can) do it with such solid reasons as will occur to yourself, and accompany it with the most friendly declarations that the suspension does not proceed from any wish in us to delay the payment; (the contrary being our wish) nor from any desire to embarras or oppose the settlement of their government in that way in which their nation shall desire it: but from our anxiety to pay this debt justly and honorably, and to the persons really authorized by the nation (to whom we owe it) to recieve it for their use. Nor shall the suspension be continued one moment after we can see our way clear out of the difficulty into which their situation has thrown us. That they may speedily obtain liberty peace and tranquillity is our sincere prayer.’
I am perfectly sensible that your situation must, ere this reaches you, have been delicate and difficult: and tho’ the occasion is probably over, and your part taken of necessity, so that instructions now would be too late, yet I think it just to express our sentiments on the subject as a sanction of what you have probably done. Whenever the scene became personally dangerous to you, it was proper you should leave it, as well from personal as public motives. But what degree of danger, should be attended, to what distance or place you should retire, are circumstances which must rest with your own discretion, it being impossible to prescribe them from hence.—With what kind of government you may do business, is another question. It accords with our principles to acknolege any government to be rightful which is formed by the will of the nation substantially declared. The late government was of this kind, and was accordingly acknoleged by all the branches of ours. So any alteration of it which shall be made by the will of the nation substantially declared, will doubtless be acknoleged in like manner. With such a government every kind of business may be done. But there are some matters which I conceive might be transacted with a government de facto, such for instance as the reforming the unfriendly restrictions on our commerce and navigation. Such cases you will readily distinguish as they occur. With respect to this particular reformation of their regulations we cannot be too pressing for it’s attainment, as every days continuance gives it additional firmness and endangers it’s taking root in their habits and constitution: and indeed I think they should be told, as soon as they are in a condition to act, that if they do not revoke the late innovations, we must lay additional and equivalent burthens on French ships, by name.—Your conduct in the  case of M. de Bonne-Carrere is approved entirely. We think it of great consequence to the friendship of the two nations to have a minister here in whose dispositions we have confidence.—Congress assembled the day before yesterday. I inclose you a paper containing the President’s speech whereby you will see the chief objects of the present session. Your difficulties as to the settlements of our accounts with France, and as to the payment of the foreign officers will have been removed by the letter of the Secretary of the Treasury, of which, for fear it should have miscarried, I now inclose you a duplicate. Should a conveyance for the present letter offer to any port of France directly, your newspapers will accompany it. Otherwise I shall send it through Mr. Pinckney, and retain the newspapers as usual for a direct conveyance. I am with great & sincere esteem Dear Sir Your most obedient & most humble servt

Th: Jefferson

